The opinion of the Court was delivered by
Sergeant, J.
This is not a question whether a delivery at the wharf, which is the usual place of delivery, with notice to the consignee, is a delivery to the consignee, as was ruled in Cope v. Cordova, (1 Rawle 203), in relation to goods coming from a foreign port. For here the carrier undertook to déliver the goods to the consignee, who refused to receive them, and, being taken back, they were damaged by the rain. The question is, whether the consignee was bound to receive the rags; and that depends upon whether the delivery was reasonable in respect to time, place arid manner. This was a question for the jury, depending on all the circumstances attending the transaction. If the goods were tendered late in the day, at the termination of the hours of business, and when the consignee had dismissed his hands, and was incapable of receiving and putting away the goods, then the delivery was unreasonable as to time, and the consignee was guilty of no fault or laches in refusing them. The duty of the carrier in such case was to take them back, and keep them safely under all his responsibilities as carrier, in a store, or under safe custody. Such a delivery did not discharge him from his liability as carrier, and Ithe damage which ensued must be borne by him. All the circumstances were for the consideration of the jury, and were left to them to determine on the reasonableness of the notice of delivery. We therefore see no error in the charge of the court.
Judgment affirmed.